DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/20201 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timothy (US 2003/0144402) in view of Andrews et al. (US 2010/0233405, hereinafter “Andrews”) in view of Konrad et al. (US 7,087,312, hereinafter “Konrad”).
In regard to claim 1, Timothy discloses a polymer composition comprising a blend of amorphous nylon copolymer and polyester that is useful in packaging applications where good barrier properties are desired [abstract]. The amorphous nylon copolymer comprises nylon 6I/6T which is amethyleneisophthalamide-hexamethylene terephthalamide copolymer [0011]. The examiner considers this polyamide resin (Y). The polyester is a polyethylene terephthalate [0012]. The examiner considers this the polyester resin (X). The blend can be processed by coextrusion with other materials to produce a multilayer layer structure such as a container [0007-0008].
	Timothy is silent with regard to an amino group-containing compound (A) having a yellowing-suppressing ability is at least one compound selected from the group consisting of anthranilamide and anthranilic acid. 
	Andrews discloses a resin composition that comprises a polyester and a polyamide blend [abstract]. The blend is useful in making bottles, containers, and films [abstract]. The articles can be multilayer constructions [0114]. The blend comprises an aldehyde scavenger such as anthranilamide [0057]. The examiner considers the aldehyde scavenger the amino group-containing compound (A).
	Timothy and Andrews both disclose a polymer composition that comprises a blend of a polyester and a polyamide that is useful for making containers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the anthranilamide aldehyde scavenger as disclosed by Andrews in the polymer blend of Timothy motivated by the 
Timothy is silent with regard to the additional layer of the packaging structure comprising a polyamide resin layer. 
	Konrad discloses polyester structures for packaging materials for foods and other consumable items (abstract). The films comprise a polyester base layer (B) and at least one overlayer (A) which comprises a polyamide (abstract). The polyamide is MXD6 and is contained in the overlay in an amount of 100% by weight of the layer (col. 2 lines 39-41). Thus, does not contain a polyester resin or an amino group-containing compound. 
	Modified Timothy and Konrad both disclose packaging structures that comprise a polyester base layer. Thus, it would have been obvious to one of ordinary skill in the art to utilize the polyamide layer of Konrad as an additional layer in the packaging materials of modified Timothy motivated by the expectation of forming a packaging material with outstanding barrier properties (Konrad col. 8 lines 41-44).
	In regard to claim 2, Timothy discloses that the polyester is selected from the group of polyethylene terephthalate [0019]. It is inherent that PET has a structural unit derived from a  dicarboxylic acid and structural unit derived from a diol, 80 mol% or more of the structural unit derived from a dicarboxylic acid being a structural unit derived from terephthalic acid; and 80 mol% or more of the structural unit derived from a diol being a structural unit derived from ethylene glycol. 
	In regard to claim 3, Modified Timothy disclose that the polyamide resin is MXD6 manufactured from Mitsubishi Gas Chemcial Co., product name NYLON MXD6 6001 (Col. 13 
	In regard to claim 5, Timothy discloses that the blend comprises 0.25 to 0.05% of aldehyde scavenger (pg. 12).  
	In regard to claim 6, Timothy discloses that the multilayer container can be that of a carton [0016], which is a hollow container.
	In regard to claims 7-8, Timothy is silent with regard to the multilayer container having two or more polyester resin composition layers and has at least one polyamide resin layer sandwiched directly or indirectly between the polyester resin composition layers.
	Konrad discloses a multilayer structure wherein the structure comprises two or more polyester resin composition layers and has at least one polyamide resin layer (col. 5 lines 9-15). Konrad states that the polyester polymers for base layer B may be used in layers A and C (col. 5 lines 16-23). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize additional polyester base resin layers as disclosed in Konrad as additional layers in the multilayer packaging structure of Timothy motivated by the expectation of forming a multilayer container that has outstanding barrier properties (Konrad col. 8 lines 41-44).
	In regard to claim 9, modified Timothy discloses that the amino group concentration of the polyamide resin (Y) is 50 µmol/g or less (Col. 13 lines 1-17).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timothy (US 2003/0144402) in view of Andrews et al. (US 2010/0233405, hereinafter “Andrews”) in view of Konrad et al. (US 7,087,312, hereinafter “Konrad”) in further view of Share et al. (US 2005/0181155, hereinafter “Share”).
In regard to claim 10, modified Timothy is silent with regard to the polyamide resin layer containing a transition metal.
Share discloses a barrier layer that comprises a polyamide material and an oxygen scavenging material, preferably a transition metal [abstract and 0059].
Modified Timothy and Share both disclose the use of a polyamide resin in a multilayer packaging material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the transition metal compound of Share in the polyamide resin layer of Modified Timothy motivated by the expectation of forming a polyamide resin layer with oxygen scavenging properties [Share 0057-0058].

 Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
The applicant argues that the that the amended claims describe a multi-layer construction, wherein the polyester resin (X) and the compound (A) are kept separate from and are, in fact, a separate layer from the polyamide layer and material. Timothy and Andrews disclose blends of materials such that the polyester and polyamide materials would not be considered separate or in separate layers from one another. 

Konrad is used as a secondary reference to teach multilyaer films that comprise a polyamide resin layer that is layered with a blended polyester as discussed above. The films comprise a polyester base layer (B) and at least one overlayer (A) which comprises a polyamide (abstract). The polyamide is MXD6 and is contained in the overlay in an amount of 100% by weight of the layer (col. 2 lines 39-41). Thus, the polyamide resin layer of Konrad does not contain a polyester resin or an amino group-containing compound and satisfies the amendment of independent claim 1.
The polyester resin composition layer is taught by Timothy that discloses that the polyester resin (X) is polyethylene terephthalate and that is blended with an amorphous nylon copolymer comprises nylon 6I/6T which is amethyleneisophthalamide-hexamethylene terephthalamide copolymer [0011]. 6I/6T is not the same polyamide resin (Y) as disclosed in Konrad. Thus, the polyester resin composition layer does not contain polyamide resin (Y) and satisfies the amendment of independent claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782